UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6213


RICHARD LEO WILLIAMS,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00958-CMH-JFA)


Submitted: June 25, 2019                                          Decided: July 18, 2019


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Richie Leo Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Leo Williams, a Virginia inmate, seeks to appeal the district court’s order

dismissing without prejudice his 28 U.S.C. § 2254 (2012) petition. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because the district court

dismissed Williams’ petition for failure to comply with the court’s orders directing him to

file his petition on the appropriate standardized form, we conclude that the order

Williams seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th

Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993). Accordingly, we grant leave to proceed in forma pauperis, deny as

unnecessary Williams’ motion for a certificate of appealability, and dismiss the appeal

for lack of jurisdiction.

       In Goode, we remanded to the district court with instructions to allow amendment

of the complaint. 807 F.3d at 630. Here, however, the district court already has provided

Williams two opportunities to amend. Accordingly, we direct on remand that the district

court, in its discretion, either afford Williams another opportunity to file his petition on

the appropriate form * or dismiss the petition with prejudice, thereby rendering its


       *
          Pursuant to the district court’s orders, Williams filed two amended § 2254
petitions using the correct standardized form. However, in concluding that Williams
failed to comply with its orders, the district court did not mention either of these standard
(Continued)
                                             2
dismissal order a final, appealable judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




form petitions. Thus, we cannot discern whether the court found these filings insufficient
or simply overlooked them.


                                            3